Citation Nr: 0719029	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  04-17 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than July 14, 2003, 
for the grant of service connection for ulcerative colitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1992.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal of an October 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.


FINDING OF FACT

A claim of entitlement to service connection for ulcerative 
colitis was not received within one year of the veteran's 
discharge from service or until July 14, 2003.


CONCLUSION OF LAW

The criteria for an effective date prior to July 14, 2003, 
for a grant of service connection for ulcerative colitis have 
not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an earlier effective 
date for an award of service connection for ulcerative 
colitis.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulation and their application to the facts and 
evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The pertinent facts in this case are not in dispute and the 
law is dispositive.  Consequently, there is no additional 
evidence that could be obtained to substantiate the claim and 
no further action is required to comply with the notice and 
duty to assist requirements of the VCAA.  See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 
(June 23, 2004).

Accordingly, the Board will address the merits of the claim.

Legal Criteria

The effective date of an award of service connection based on 
a claim received more than one year after a veteran's 
discharge from service will be the later of the date of 
receipt of claim or the date entitlement.  38 U.S.C.A. § 
5110; 38 C.F.R. 
§ 3.400.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as best friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a) (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that service connection for ulcerative 
colitis should be granted from the day following his 
discharge from service because he had symptoms of the 
disorder while he was in service.  He states that he did not 
file a claim for service connection for this disability 
immediately after discharge because at that time, the doctors 
did not know what was wrong with him and he was told by 
representatives of VA that he could not file a claim for a 
condition if the diagnosis of the condition was not known.  
He asserts that he did not file a claim when the disorder was 
diagnosed in 1995 because he did not have any records at that 
time showing symptoms in service, including bleeding.  He 
states that he finally decided to file a claim when he came 
across service medical records in his possession which showed 
treatment for his condition in service.

The Board has no reason to dispute any of the veteran's 
contentions, but the undisputed and determinative fact in 
this case is that he decided to wait until July 14, 2003, to 
file his claim for service connection for ulcerative colitis.  
Consequently, that is the earliest possible effective date 
for service connection for this disability.

To some extent, the veteran appears to be raising an argument 
couched in equity in that he is contending that since his 
symptoms of ulcerative colitis began in service, his 
compensation should be retroactive to the day after his 
release from discharge.  However, the Board is bound by the 
law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  The Board further 
observes that "no equities, no matter how compelling, can 
create a right to payment out of the United States Treasury 
which has not been provided for by Congress."  Smith (Edward 
F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)].  As previously stated, the effective date assigned 
in this case is dictated by the date of filing of the 
veteran's claim.

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable.  See 38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

An effective date prior to July 14, 2003, for the grant of 
service connection for ulcerative colitis is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


